Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 1 of 12 PageID 1889
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 2 of 12 PageID 1890

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the

                                                              Middle District of Florida
       State Farm Mutual Automobile Insurance Co., et al.,
                               Plaintiff
                                  v.                                                   Civil Action No. 8:20-cv-2428
                  Robert Lewin, D.C., et al.,
                              Defendant

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                        Path Medical Center Holdings, Inc. c/o CT Corporation System.
                                                  1200 South Pine Island Road. Plantation, FL 33324
                                                       (Name of person to whom this subpoena is directed)

    � Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:   S ee attached rider.



  Place: John Lepore                                                                      Date and Time:
         c/o Veritext Legal Solutions
         One Biscayne Tower                                                                        Within twenty-one (21) days of service
         2 S. Biscayne Blvd #2250, Miami, FL 33131

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party


 I Place:
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                          Date and Time

                                                                                      I
       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/08/2021
                                   CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk


 The name, address, e-mail address, and telephone number of the attorney representing (name of party) State Farm Mutual
Automobile Insurance Company and State Farm Fire and Casualty Company       , who issues or requests this subpoena, are:
 John Lepore; Katten Muchin Rosenman LLP, 525 W. Monroe Street, Chicago, IL 60661-3693; john.lepore@katten.com; (312)
 902-5395

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
    Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 3 of 12 PageID 1891
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:19-cv-22487-RS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            " I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            " I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                      for travel and $                             for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
     Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 4 of 12 PageID 1892
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 5 of 12 PageID 1893




                                  SUBPOENA RIDER
                         PATH MEDICAL CENTER HOLDINGS, INC.

                                              Definitions

         1.      The terms “You” and “Your” shall mean Path Medical Center Holdings, Inc., and

  any employee, agent, entity, or other person acting on behalf of Path Medical Center Holdings,

  Inc.

         2.      The term “State Farm” shall mean Plaintiffs State Farm Mutual Automobile

  Insurance Company and State Farm Fire and Casualty Company.

         3.      The term “Lawsuit” shall refer to State Farm Mutual Automobile Insurance

  Company, et al. v. Robert Lewin, D.C., et al., 8:20-cv-02428-VMC-TGW, which is currently

  pending in the United States District Court for the Middle District of Florida.

         4.      The term “Defendant” and “Defendants” shall mean any Defendant named in the

  Complaint, or any individual working on behalf of or for the benefit of any Defendant, including:

                 (a)     Robert Lewin, D.C.
                 (b)     1-800-411-PAIN Referral Service, LLC
                 (c)     Path Medical, LLC
                 (d)     David Cheesman, D.O.
                 (e)     Chintan Desai, M.D.
                 (f)     Ralph Marino, M.D.
                 (g)     Tie Qian, M.D.
                 (h)     Roger Ramos, M.D.
                 (i)     Donald Thomas III, M.D.
                 (j)     Nelson Vazquez, M.D.
                 (k)     Michael Wilensky, M.D.
                 (l)     Brittany Chong, D.C.
                 (m)     Ronald Golden, D.C.
                 (n)     William Kurzbuch, D.C.
                 (o)     Frank Lassiter, D.C.
                 (p)     Adam Lewis, D.C.
                 (q)     Dheeraj Manocha, D.C.
                 (r)     Lisa Nerbonne, D.C.
                 (s)     Kieron Parchment, D.C.
                 (t)     Joseph Sefick, D.C.
                 (u)     Sarah Vleko, D.C.
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 6 of 12 PageID 1894




         5.       The term “Communications” shall mean all discussions, conversations, meetings,

  conferences, telephone conversations, text messages, interviews, negotiations, agreements,

  understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or

  other forms of written or verbal interchange, however transmitted or stored, including reports,

  notes, memoranda, lists, agenda and other records of any communications.

         6.       The term “Documents” shall mean every original (and every copy of any original

  or copy which differs in any way from any original), every writing or recording of every kind or

  description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by

  any mechanical, electronic or electrical means whatsoever, including without limitation books,

  records,    papers, letters,   instructions,   pamphlets,   brochures,   circulars,   advertisements,

  specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,

  correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,

  lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire

  transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

  itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral

  communications, photographs, films, video tapes, audio tapes, recordings and compilations of data

  or other information, including any compilations from which information can be obtained. The

  term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of

  Civil Procedure.

         7.       The term “Plan” shall mean the Path Medical Center Holdings, Inc. Employee

  Stock Ownership Plan.

         8.       The terms “Payment” or “Payments” shall mean any transfer of money or anything

  of value.


                                                    2
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 7 of 12 PageID 1895



          9.      The terms “Person” or “Persons” are defined as any natural person or any business,

  legal or governmental entity, or association.

          10.     The term “Individual Defendants” is defined herein to include Robert Lewin, D.C.,

  David Cheesman, D.O., Chintan Desai, M.D., Ralph Marino, M.D., Tie Qian, M.D., Roger Ramos,

  M.D., Donald Thomas III, M.D., Nelson Vazquez, M.D., Michael Wilensky, M.D., Brittany

  Chong, D.C., Ronald Golden, D.C., William Kurzbuch, D.C., Frank Lassiter, D.C., Adam Lewis,

  D.C., Dheeraj Manocha, D.C., Lisa Nerbonne, D.C., Kieron Parchment, D.C., Joseph Sefick, D.C.,

  and Sarah Vleko, D.C.

                                             Instructions
          1.      You are required to produce all non-privileged responsive Documents within Your

  custody, possession, or control.

          2.      Any information or Document responsive to these Requests not produced or

  disclosed by reason of a claim of privilege or work-product protection, or for any other reason,

  shall be identified by: (i) the date the Document was created; (ii) general subject matter; (iii)

  identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)

  identity of person(s) from whom the information was communicated; and (v) the basis upon which

  the information is being withheld.

          3.      The singular form of any word shall include the plural and the plural shall include

  the singular.

          4.      The terms “and,” “or,” and “and/or” shall be construed conjunctively              or

  disjunctively as necessary to bring within the scope all responses that might otherwise be construed

  as outside its scope.

          5.      Unless otherwise specified, the period applicable to these Document Requests is

  January 1, 2016 through the present.


                                                   3
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 8 of 12 PageID 1896




                                         Document Requests

         1.       All Documents reflecting the corporate formalities followed by You, including but

  not limited to, articles of formation, operating agreements, reports or Documents filed with state

  agencies, by-laws, shareholder agreements, stock certificates, board or shareholder rosters, board

  or shareholder meeting minutes, board or shareholder resolutions, letters of resignation, records of

  ownership, or membership agreements.

         2.       Your federal income tax returns, W-2s, 1099s, schedules, worksheets, and general

  ledgers for the years 2016 through the present.

         3.       Documents reflecting Payments made to or received from Path Medical, LLC.

         4.       Documents reflecting expenses or liabilities incurred for or on behalf of Path

  Medical, LLC.

         5.       Documents reflecting Payments received from or made to 1-800-411-PAIN

  Referral Service, LLC.

         6.       Documents reflecting expenses or liabilities incurred for or on behalf of 1-800-411-

  PAIN Referral Service, LLC.

         7.       Documents reflecting Payments made to or received from the Plan.

         8.       Documents reflecting any contract, agreement, or arrangement with or involving

  You and Path Medical, LLC, 1-800-411-PAIN Referral Services, LLC, or the Plan.

         9.       Documents reflecting the terms pursuant to which You acquired an ownership or

  membership interest in Path Medical, LLC.

         10.      Documents reflecting Payments made by You to acquire an ownership or

  membership interest in Path Medical, LLC.




                                                    4
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 9 of 12 PageID 1897



         11.     Communications with Path Medical, LLC, Robert Lewin, D.C., Kimberly Russo,

  Joseph Russo, Sr., Joseph Russo, Jr., or Kevin Johnson regarding Your acquisition of an ownership

  or membership interest in Path Medical, LLC.

         12.     Documents, including but not limited to stock ledgers and stock certificates,

  reflecting the issuance, transfer, or sale of Your stock to the Plan or any other Person.

         13.     Documents, including but not limited to stock ledgers and stock certificates,

  reflecting the issuance, transfer, sale, or acquisition of the stock of Path Medical, LLC.

         14.     Documents reflecting the terms pursuant to which You issued, transferred, or sold

  shares of Your stock to the Plan or any other Person.

         15.     Contracts, agreements, or arrangements pursuant to which the Plan or any other

  Person purchased Your common stock.

         16.     Promissory note agreements between You and the Plan, including but not limited

  to the $104,700,000 and $138,800,000 term note agreement(s) that You entered into with the Plan

  in October 2016.

         17.     All Documents reflecting funds provided to the Plan pursuant to any promissory

  note agreement between You and the Plan.

         18.     Contracts, agreements, or arrangements between You, GreatBanc Trust Company,

  and any other Person to refinance or reduce the amounts owed for the $104,700,000 and

  $138,800,000 term note agreement(s) that You entered into with the Plan in October 2016.

         19.     Contracts, agreements, or arrangements between You, GreatBanc Trust Company,

  and any other Person to “renegotiate” or reduce the initial cost of the Plan’s purchase of Your

  common stock, effective January 1, 2018.




                                                    5
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 10 of 12 PageID 1898



          20.     Documents reflecting information provided to, or received from, any Person for the

   purpose of independent appraisals performed for the Plan regarding the valuation of Your common

   stock held by the Plan.

          21.     Contracts, agreements, or arrangements with any Person to perform any service for

   Path Medical, LLC, 1-800-411-PAIN Referral Service, LLC, or the Plan, and any Payments made

   pursuant to such contracts, agreements, or arrangements.

          22.     Contracts, agreements, or arrangements with Robert Lewin, D.C., Kimberly Russo,

   Joseph Russo, Sr., Joseph Russo, Jr., or Kevin Johnson, and any Payments made pursuant to such

   contracts, agreements, or arrangements.

          23.     A copy of all versions of the “Employee Handbook,” referenced in the Path

   Medical, Associate Policies, Procedures and Guidelines that Defendants produced in this Lawsuit

   (see, e.g., PathMedical-0014425-35), in effect from 2016 to present.

          24.     Documents reflecting Your “ESOP Summary Plan Description” as referenced in

   the Path Medical, Associate Policies, Procedures and Guidelines that Defendants produced in this

   Lawsuit (see, e.g., PathMedical-0014425-35).

          25.     All complaints filed with, or written notices and/or reports submitted to, Your

   “Director of Human Resources” for any of the Individual Defendants as referenced in the Path

   Medical, Associate Policies, Procedures and Guidelines that Defendants produced in this Lawsuit

   (see, e.g., PathMedical-0014425-35).

          26.     All complaints filed with, or written notices and/or reports submitted to, Your

   “Director of Human Resources” involving the recordkeeping, treatment, or any service provided

   to, or issue concerning, any patient reflected on Exhibit 1, attached hereto, as referenced in the




                                                   6
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 11 of 12 PageID 1899



   Path Medical, Associate Policies, Procedures and Guidelines that Defendants produced in this

   Lawsuit (see, e.g., PathMedical-0014425-35).

          27.    Communications between You and any of the Persons identified in subparagraphs

   (a)(1)-(9) below regarding the topics described in subparagraphs (b)(1)-(14) below:

                 a.      Communications with any of the following:

                         1)     the GreatBanc Trust Company, as well as any of its officers,
                                directors, employees, or agents;

                         2)     the Plan, as well as any officers, or members of its Board of
                                Directors, Administrative Committee, or ESOP Committee;

                         3)     Path Medical, LLC, as well as any of its officers, directors,
                                members, managers, employees, or agents;

                         4)     Crowe & Horwath, LLP, as well as any of its officers, directors,
                                employees, or agents;

                         5)     any Person who performed an independent appraisal regarding the
                                valuation of Your common stock held in the Plan;

                         6)     any Person who loaned, or was asked to loan, money used to acquire
                                Your common stock for the Plan;

                         7)     Robert Lewin, D.C., Kimberly Russo, Joseph Russo, Sr., Joseph
                                Russo, Jr.;

                         8)     Kevin Johnson or Path Medical Investment Holdings, LLC; or

                         9)     Keefe McCullough, as well as any of its officers, directors,
                                employees, or agents;

                 b.      Documents reflecting Communications regarding the following topics:

                         1)     contracts, agreements, or arrangements with Path Medical, LLC, or
                                1-800-411-PAIN Referral Service, LLC;

                         2)     the terms pursuant to which You acquired the ownership or
                                membership interests of Path Medical, LLC;

                         3)     payments made by You to acquire the ownership or membership
                                interests in Path Medical, LLC;




                                                   7
Case 8:20-cv-02428-VMC-TGW Document 86-1 Filed 07/15/21 Page 12 of 12 PageID 1900



                    4)    the issuance, transfer, or sale of Your stock to the Plan or any other
                          Person;

                    5)    the terms pursuant to which You issued, transferred, or sold shares
                          of Your stock to the Plan or any other Person;

                    6)    contracts, agreements, or arrangements pursuant to which the Plan
                          or any other person purchased Your common stock;

                    7)    promissory note agreements between You and the Plan, including
                          the $104,700,000 and $138,800,000 term note agreement(s) You
                          entered into with the Plan in October 2016;

                    8)    funds provided to the Plan pursuant to any promissory note
                          agreement between You and the Plan;

                    9)    contracts, agreements, or arrangements between You, GreatBanc
                          Trust Company, and any other Person to refinance or reduce the
                          amounts owed for the $104,700,000 and $138,800,000 term note
                          agreement(s) that You entered into with the Plan in October 2016;

                    10)   contracts, agreements, or arrangements between You, GreatBanc
                          Trust Company, and any other Person to “renegotiate” or reduce the
                          initial cost of the Plan’s purchase of Your common stock, effective
                          January 1, 2018;

                    11)   information provided to, or received from, any Person for purposes
                          of independent appraisals performed for the Plan regarding the
                          valuation of Your common stock held by the Plan;

                    12)   contracts, agreements, or arrangements with any Person to perform
                          any service for Path Medical, LLC, 1-800-411-PAIN Referral
                          Service, LLC, or the Plan, and any Payments made pursuant to such
                          contracts, agreements, or arrangements.

                    13)   contracts, agreements, or arrangements with Robert Lewin, D.C.,
                          Kimberly Russo, Joseph Russo, Sr., or Joseph Russo, Jr. and any
                          Payments made pursuant to such contracts, agreements, or
                          arrangements; and

                    14)   contracts, agreements, or arrangements with Kevin Johnson or Path
                          Medical Investment Holdings, LLC and any Payments made
                          pursuant to such contracts, agreements, or arrangements.




                                            8
